Case 2:18-cv-01177 Document 32-5 Filed 03/22/19 Page 1 of 5 PagelD #: 230

 

Russell Williams

SSS ee SS —_——SSSsSSEeEaS SS
From: Russell Williams

Sent: Friday, March 15, 2019 4:30 PM

To: Wendy E. Greve

Ce: Eric Buckner; Austin Smith; Tonia Comer; Jayne A. Hudnall

Subject: RE: Settle v. Stepp

Wendy:

Considering our agreed upon delay in matters this week, | will give you until next Friday, March 22, to produce
documents responsive to the request below before filing a motion to compel.

Also, please provide dates in the next 3 weeks when you can be available for the depositions of the Healthnet
EMS workers (postponed from today) so | can send out new subpoenas.

Thanks — Russell

Russell A. Williams, Esq.

KATZ, KANTOR, STONESTREET, & BUCKNER, PLLC
eS Your Lawyers, Your voice.
112 Capitol Street, Suite 100

Charleston, WV 25301
“@ Telephone: 304-431-4053

Pr acsimile: 304-431-4060

E<email: rwilliams@kksblaw.com
Web: www. wvinjuryattorneys.com

The information contained in this electronic message és privileged and confidential information indeed anty for the nse of the individral or entity nanred in the address line. [f the reader
af this messeryed is not the intended recipient, or the employee ov agent responsible to deliver it to the tntended recipient, you are hereby uofsfied that any dissemination, distetaition or
coping of this canmetnication is strictly prohibited. Receipt by anyone other than the intended recipient is not a waiver of any attorney-client or work-product privilese. If von heave
received this communication in ervor, please immediately delete it withont reading, Thank you, Kats, Kantor, Stonestreet, Buckner, PLLA.

‘Vo ensure compliance with requirements imposed by the IRS under Cirenlar 230. we informe you that any U.S. Pederal tas: advice contained in this communication (including any
attachments), unless otherwise specifically stated, was not intended or written to be used, and cannot be used. for the purpose of (1) avoiding penalties under the Interne Revente Cade

oF (2) promoting, markeling or recommending fo another party any matters atdressed dervint.

From: Russell Williams
Sent: Thursday, February 28, 2019 4:04 PM

To: Wendy E. Greve <wgreve@pffwv.com>
Cc: Eric Buckner <ebuckner@kksblaw.com>; Austin Smith <asmith@pffwv.com>; Tonia Comer <TComer@kksblaw.com>;

Jayne A. Hudnall <JHudnall@pffwv.com>

Subject: RE: Settle v. Stepp
Importance: High

Wenay:

Please produce documents responsive to Plaintiff's First Requests for Production 6, 7, 8, 9, 10, 20. | have been
waiting on these documents for many, many months now (your original responses were served on Octobe2

EXHIBIT 5

1
Case 2:18-cv-01177 Document 32-5 Filed 03/22/19 Page 2 of 5 PagelD #: 231

24, 2018). If these documents are not produced by March 15, 2019. | will have no choice but to file a motion
to compel with the court.

if you have questions or would like to discuss this further, please don’t hesitate to call.

- Russell

Russell A. Williams, Esq.

RSI KATZ, KANTOR, STONESTREET, & BUCKNER, PLLC
Your Lawyers, Your voice.

112 Capitol Street, Suite 100

Charleston, WV 25301
‘@ Telephone: 304-431-4053

Pracsimile: 304-431-4060

<email: rwilliams@kksblaw.com
Web: www. wvinijuryattorneys.com

The information contained in this electronic neessage is privileged and confidential information indeed only for the use of the individial or entity nanredd in the aildress ine, [f the reader
of thes messaged is aot the intended recipient, ar the employee or agent respoustble to deliver it to the intended recipient. you are hereby notified that any dissennnation, distribution or
coping of this cammunication is strtetly prohibited. Receipt by anyone ather than the intewded recipient és not a waiver of any attorney-client or warkeproduet privilege. [f you have
received thee communication in error. please immediately delete it without reading. Thank yor, Kare, Kantor, Stonestreet, Buckner, PLLC.

Ta ensure comapliance with requirements imposed by the IRS tuder Cinenlar 230, we inforne you that any U.S. Federal tax advice contained on this communteation (ineleding any
athachoeents), unkess otherwise specifically tated, was not intended or written fo he useil, and cannat le used, for the punpase of (1) avotding penalties suder the Taternal Rerenne Code
ar (2) prowoting, marketing or reommmending to another party any matters addressed herein.

From: Russell Williams
Sent: Tuesday, January 22, 2019 3:40 PM

To: Wendy E. Greve <wgreve@pffwv.com>
Cc: Eric Buckner <ebuckner@kksblaw.com>; Austin Smith <asmith@pffwv.com>, Tonia Comer <TComer@kksblaw.com>;

Jayne A. Hudnall <JHudnall@pffwv.com>
Subject: RE: Settle v. Stepp

Wendy:
Please respond my message below.
Thanks — Russell

Russell A. Williams, Esq.
KATZ, KANTOR, STONESTREET, & BUCKNER, PLLC
eS) Your Lawyers, Your voice.
112 Capitol Street, Suite 100
Charleston, WV 25301
B Telephone: 304-431-4053
Fr acsimile: 304-431-4060
<Email: rwilliams@kksblaw.com

Web: www.wvinjuryattorneys.co

 

aul confidential information tndied only for the nse of the tudh idnal or entity waned in the address tine, Uf the reader

The tnfarniition contarned in this electronic message ts privileged
deliver it to the intended recipient, yon are hereby notified that any dissemination, distrlmfion or

of this nvessaged is wot the intended recipient, or the vnpployer or agent responstble ta
Case 2:18-cv-01177 Document 32-5 Filed 03/22/19 Page 3 of 5 PagelD #: 232

eceipt by anyone other than the intended recipient #8 nol a waiver of any attorney chet or work-product privilege. If you hare

raping af this conmmeunication is strictly prohibited. R
street. Buckner, PLL.

received His cone uication Ht error. please sensapecdicited) y delele AM whout readditte, T hank yon. Kat x Kantor, Stone

‘To ensure comapiianee with requirements iniprasedd bby the IRS nateder Cireatar 230, we inform, you that any U.S. Federal tax advice contained in this commuinication (including any
puripase of (1) avoiding penalties under the Luternal Rereme Code

attwhmpents), wnless atherwise specifically stated, was nat intended or written to be used, and cannot be used, for the
ar (2) promoting marketing ar recommending to anether party any matters addressed heretn.

From: Russell Williams

Sent: Wednesday, January 9, 2019 5:27 PM

To: Wendy E. Greve <wgreve @pffwv.com>

Ce: Eric Buckner <ebuckner@kksblaw.com>; Austin Smith <asmith@pffwv.com>; Tonia Comer <TComer@kksblaw.com>
Subject: Settle v. Stepp

Wendy:
Please supplement your responses to Plaintiffs Requests for Production 8, 9, and 10.

Also, | plan to subpoena the EMS first responders for depositions. Please let me know some available dates in
the next few weeks.

Thanks — Russell

Russell A. Williams, Esq.
KATZ, KANTOR, STONESTREET, & BUCKNER, PLLC
Your Lawyers, Your voice.

112 Capitol Street, Suite 100

Charleston, WV 25301
® Telephone: 304-431-4053

he acsimile: 304-431-4060
PXeEmail: rwilliams@kksblaw.com

The information contained in this electronic message is privileged and confidential information indeed only for the ise of the tndividual or entity aeaneed in the ailedvess line, Lf the reader
of this messaged ts not the intended recipient, or the employee or agent responsible to ieliver it to the intended recipient, you are hereby notified thet cny dissenrination, disiribietion ar
onpyine of this conmuntcation is strictly probibited. Receipt by anyone other than the intended recipient 1s nol a waiver of any altarney-client or work-praduct privilege. If you hare
receiv this commmeenivation in error, please inmuediately delete it without reading, Thank you. Kats, Kautor, Stonestreet, Buckner, PLLC.

Ta ensure comiplicnce with requirements imposed by the IRS under Sinnlar 230, we inform you thit any U.S. Federal tas: advice contained in this communication (including any
attachments), miless otherwise specifically stated, was nat intended ov written to be used, and cannot he ased, for the purpose of (1) avoiding penalties under the laternal Rerente Code

ar (2) promating, miarketing or recommending to another party uny mritters aatldressed beretn,

From: Russell Williams
Sent: Tuesday, December 18, 2018 4:34 PM

To: Marilyn Walker <mwalker@pffwv.com>; Gary E. Pullin <gpullin@pffwv.com>
Cc: Jayne A. Hudnall <JHudnall@pffwv.com>,; Eric Buckner <ebuckner@kksblaw.com>

Subject: RE: Settle v. Stepp - Discovery Requests
Gary/Marilyn:

Please circulate a proposed protective order (I believe there is one on the S.D.W.V. website). | would like to
get one entered ASAP so that you can produce the documents (like Trooper Stepp’s personnel file) that are

being withheld.
3
Case 2:18-cv-01177 Document 32-5 Filed 03/22/19 Page 4 of 5 PagelD #: 233

Also, please supplement your responses to Request for Production 8, 9, and 10,
Thanks — Russell

Russell A. Williams, Esq.

eS KATZ, KANTOR, STONESTREET, & BUCKNER, PLLC
Your Lawyers, Your vaice.

112 Capitol Street, Suite 100

Charleston, WV 25301
® Telephone: 304-431-4053

Pr acsimile: 304-431-4060
DB<email: ewilliams@kksblaw.com
Web: www. wvinjuryattorneys.com

‘The jufornnition contained tn this electronic niessage ts privileged and confidential information inteed only for the use of the inilividual or entity nameil in the adledress line. If the reader
of this messaged is not the iutended recipient, or the employee or agent responsible to deliver it ta the intended recipient, ya are hereby natified that any dissemination, distribution or
copying of this communication is strictly probibited. Receipt hy anyone other than the intended recipient is not a waiver of any attoruey-chent or work-procut privilege. Ifyou hare
reveired this communication in error, pleave inewediately delete it without reading. Thank you. Kats, Kantor, Stonestreet, Buckner, PLLC:

To ensure compliance with requirements imposed by the URS muder Carenfar 230. we inforur you that any U.S. Federal tase addvice contained in this communication (including any
attachments), nnless otherwise specifically stated, was not intended ar written to be used, aud cannot be used, for the prrpose of (1) avoiding penalties snder the Internal Rerenne Code
wr (2) promoting, marketing or recommending ta another party any matters addressed lerein.

From: Russell Williams

Sent: Thursday, September 20, 2018 11:44 AM

To: Marilyn Walker <mwalker@pffwv.com>

Cc: Gary E. Pullin <gpullin@pffwv.com>; Jayne A. Hudnall <JHudnall@pffwv.com>; Eric Buckner

<ebuckner@kksblaw.com>
Subject: RE: Settle v. Stepp - Discovery Requests

Sure, Marilyn. Here you go...

Also, if a protective order is required before you produce documents, please send me a proposed order so we
can get the wheels in motion.

Thanks — Russell

Russell A. Williams, Esq.

as! KATZ, KANTOR, STONESTREET, & BUCKNER, PLLC
Your Lawyers, Your voice.

112 Capitol Street, Suite 100

Charleston, WV 25301

@ Telephone: 304-431-4053

Fr acsimile: 304-431-4060
<email: ewilliams@kksblaw.com

Web: www.wvinju torneys.com

 

The information contained tn this electranie mressage 18 privileged and confidential information indeed aly for the use of the individual or entity nased it the edelvess line, Uf the reader
of this wressaged ts not the intended recipient, or the employee or agent responsible to deliver it fo the intendedl recipient, you are hereby notified that any dissemination, distribution ar
iupying of this communication is strictly probilited. Receipt by anyone ather thai the intended reoipeent ts not a waiver of any attorney-client ar work: product privilege, If you have

received this communication in eeror: please inmediately delete it without reading. Thank you. Kate, Kantor, Stonestreet, Buckner, PLLC.

4
Case 2:18-cv-01177 Document 32-5 Filed 03/22/19 Page 5 of 5 PagelD #: 234

‘Yo ensure compliance with requirements imposed by the IRS: under Cireulir 230. we inform you that any U.S. Lederad tax advice contained iu this communication (including any
attachments), unless otherwise specifically stated, was not intended or written to be used. and cannot be used, for the purpose of (1) avotding penalties under the Internal Revenue Code

or (2) promoting, marketing or reconmecniiiig to another party any matters addressed herein.

From: Marilyn Walker <mwalker@pffwv.com>
Sent: Thursday, September 20, 2018 11:11 AM
To: Russell Williams <RWilliams@kksblaw.com>

Cc: Gary E. Pullin <gpullin@pffwv.com>; Jayne A. Hudnall < nall ‘ >
Subject: Settle v. Stepp - Discovery Requests

Mr. Williams —

Could you please e-mail your client’s first discovery requests in Word format to my e-mail

mwalker@pffwv.com please.
Thank you in advance.

Marilyn

Marilyn A. Walker
Legal Assistant to
Gary E. Puliin and
Katie Hicklin Luyster

PULLIN, FOWLER |  lamesMark Buliding
FL A NAGA N, Charleston, WV 25301
BROWN&POE »:< | Ph: 04) 344-0200

MESSAGE ly w.pffw.com

THE CONTENT OF THIS EMAIL IS SUBJECT TO ATTORNEY — CLIENT PRIVILEGE AND/OR ATTORNEY WORK PRODUCT
DOCTRINE
